Citation Nr: 0927180	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, to include arthritis of the low back with 
radiculopathy.

2.  Entitlement to service connection for residuals of a 
right hip injury.

3.  Entitlement to service connection for residuals of a 
chest injury.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1966.  He had subsequent Army Reserve and Army National Guard 
service, including a period of active duty for training from 
June 18, 1977, to July 2, 1977.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In September 2005, the Veteran presented oral 
testimony at a videoconference hearing held before the 
undersigned Acting Veterans Law Judge.  In a decision/remand 
dated in November 2005, the Board determined that the Veteran 
had filed a timely notice of disagreement with a January 2002 
rating decision which denied service connection for vertigo, 
and, hence, the issue must be considered on the merits.  In 
addition, the Board found that there had been new and 
material evidence to reopen the claims of service connection 
for arthritis of the low back with radiculopathy, residuals 
of a right hip injury, and residuals of a chest injury.  The 
Board also found that the issue of a higher rating for PTSD, 
on appeal at the time service connection was severed in 
November 2004, remained pending after the June 2005 rating 
decision restoring service connection.  These issues were 
remanded for additional development.  

The RO also remanded the issue of entitlement to an increased 
rating for bilateral hearing loss for the Veteran to be 
furnished a statement of the case.  However, he did not 
perfect that issue with the submission of a substantive 
appeal, and, hence, it is not currently before the Board.  

The Veteran states that he is unemployable due to his 
service-connected disabilities.  This matter is referred to 
the RO for initial development and consideration.

The issues of service connection for vertigo and a higher 
rating for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability, diagnosed as degenerative joint 
disease and degenerative disc disease of the lumbar spine, is 
not related to any events in service, including a motor 
vehicle accident in October 1965, and the Veteran does not 
have any low back residuals of that accident.  

2.  A right hip disability, diagnosed as degenerative joint 
disease, is not related to any events in service, including a 
motor vehicle accident in October 1965, and the Veteran does 
not have any hip residuals of that accident.  

3.  A chest disorder, diagnosed as costochondritis, is not 
related to any events in service, including a motor vehicle 
accident in October 1965, and the Veteran does not have any 
chest wall residuals of that accident.  


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
was not incurred in or aggravated by active service, nor may 
degenerative joint disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A right hip disability, diagnosed as degenerative joint 
disease, was not incurred in or aggravated by active service, 
nor may degenerative joint disease be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A chest disorder, diagnosed as costochondritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in January 2002 the RO advised the claimant 
of the information necessary to substantiate a claim for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claims.  In a letter dated 
in December 2005, this information was again provided, with 
explicit reference to the disabilities at issue in this 
decision.  Subsequent to this notice, the claims were 
readjudicated in a supplemental statement of the case dated 
in April 2009, thus curing the timing defect.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Although he was not provided information 
regarding ratings and effective dates, as to this specific 
claim, there is no rating or effective date to be assigned as 
a result of this decision; it was harmless error to have 
omitted notice as to these elements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical records 
have been obtained, as have post-service treatment records 
identified by the veteran, including VA records.  VA has 
determined that additional service department or VA records 
are unavailable.  SSA records were obtained.  VA medical 
examinations provided in January 2007 were based upon 
consideration of the Veteran's prior medical history, 
including medical records and examinations and also describes 
the disability in sufficient detail for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Thus, the Board also concludes that VA's duty to 
assist has been satisfied.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as osteoarthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he suffers from chronic low back, 
right hip, and chest disabilities due to injuries sustained 
in a motor vehicle accident in October 1965, while he was on 
active duty.

Service treatment records from Elmendorf Air Force Hospital 
indicate that in October 1965 the Veteran was in an auto 
accident.  Reportedly, he had been thrown from a car.  The 
Veteran complained of pain on the left side of the chest, 
backache, and pain in the right leg.  X-rays of the Veteran's 
chest and ribs were within normal limits; X-rays of the back 
and hips were not taken.  He was admitted for observation for 
respiratory distress at 3 a.m. on October 8, 1965.  
Examination disclosed a painful contusion of the left chest, 
as well as a small laceration in the right post-occipital 
area of the scalp.  Breath sounds were normal.  By the 
evening of that day, he had no specific complaints, and had 
been out of bed most of the afternoon.  He was reported to be 
asymptomatic except for a mild headache and tenderness along 
the site of the abrasion.  The following day, he had no 
complaints except for mild soreness in the right pectoral 
area where there was mild tenderness.  The chest expanded 
well, breath sounds were clear bilaterally, and he was 
ambulating well.  He was discharged to duty that day.  The 
final diagnosis was contusion of chest wall, mild.  

The May 1966 separation examination report indicates that the 
Veteran was normal on clinical evaluation.  On his May 1966 
separation examination report of medical history, the Veteran 
complained of swollen or painful joints, but this was 
reported by the examiner as a football injury to his left 
shoulder two weeks previously, and there were no sequelae.  
The examiner further noted that the Veteran had been involved 
in an auto accident in October 1965 at which time he received 
a chest wall contusion.  He further noted that the Veteran 
had recovered without any sequelae.

The report of an August 1972 National Guard enlistment 
examination reveals that the Veteran was normal on clinical 
evaluation.  The Veteran's August 1972 report of medical 
history is negative for any complaints.  A May 1976 
examination report for enlistment into the National Guard 
indicates the Veteran was normal on clinical evaluation, with 
no defects or diagnoses summarized.  On his May 1976 report 
of medical history, the Veteran denied symptoms including 
swollen or painful joints and recurrent back pain.

VA treatment records show that on November 25, 1979 (a 
Sunday), the Veteran sought treatment.  He stated he had been 
in a car accident Friday, and had been seen at Tuomey 
Hospital.  He said that the previous night he began to have 
pains including in his low back.  When seen in the hospital, 
X-rays had reportedly been normal.  On examination, he had 
muscle spasms.  

Private medical records from the Piggott Orthopedic Clinic 
dated beginning in December 1979 report that the Veteran had 
been involved as a passenger in a severe two car collision in 
November 1979.  Reportedly, the two people in the other car 
were killed.  He had been thrown forward, striking his face 
and teeth against the windshield or dashboard, wrenching and 
contusing his neck and back.  The dorsal lumbar spine showed 
persisting areas of tenderness through the low back with some 
palpable muscle spasm, although range of motion was 
essentially normal except for extension.  X-rays showed 
straightening of the lumbar lordosis, but no fractures, thin 
discs or evidence of acute boney injuries.  Follow-up 
examination in March 1980 disclosed mild limitation of motion 
in the low back, but no severe muscle spasm.  On examination 
in June 1981, however, his range of motion was restricted by 
about 30 percent, and he was tender throughout the lower 
lumbar and lumbosacral joint levels of the low back, with 
slight bilateral sciatic nerve tenderness in each buttock and 
posterior thigh.  

S. Corbin, M.D., wrote, in December 1981, that he had seen 
the Veteran in September 1981, at which time he stated that 
he had been involved in an automobile accident in November 
1979, sustaining multiple injuries, including to his 
lumbosacral spine, and hips.  

Records from the Lee Medical Practice received in August 1984 
show that the Veteran was seen in July 1984 for headaches.  
The Veteran was reported to be 4 years status post a motor 
vehicle accident in which two friends had been killed and he 
had sustained injuries.  The impression included post-
traumatic injury depression, and it was noted that, with 
regard to headaches, there had been a questionable head 
injury in 1979.  (In February 2002, the Veteran submitted 
another copy of this report, identical in all respects except 
that the "4" year history was changed to "14" years, and 
the possible head injury in "1979" was changed to "1965.")  
The records received in August 1984 also included an August 
1984 progress note, which referred to a car accident "4" 
years ago, and noted symptoms including a stiff back.

Records from various providers reveal continued complaints 
and treatment for residuals attributed to the November 1979 
auto accident.  The impressions included depression, 
hypochondriasis, post-traumatic injury with chronic pain 
(possible degenerative joint disease), arthralgia, and 
psychosomatic disorder.  The records noted that the Veteran 
related these disabilities to his 1979 motor vehicle 
accident.

On VA examination in March 1985, the Veteran complained of 
multiple joint pains since the 1979 motor vehicle accident, 
including to the low back and hips.  He also complained of 
chest pains and dizziness.  The Veteran presented with a 
variety of undetermined complaints, with no objective 
clinical findings.  X-rays revealed a normal chest. 

The Veteran testified at a personal hearing regarding a 
pension claim before RO hearing officers in September 1986.  
He asserted that he was unemployable due to injuries he 
received in the 1979 auto accident.

The Veteran was afforded a VA examination in December 1986.  
The examination revealed no abnormalities of the 
musculoskeletal system.  The Veteran had no musculoskeletal 
complaints and there were no musculoskeletal findings.  A 
radiographic examination of the Veteran's chest was normal. 

The Veteran continued to seek treatment for his multiple 
pains as well as psychiatric complaints.  In his letters to 
VA, as well as in the treatment records, whenever a history 
was given, the onset of all of his problems was related to 
the 1979 accident, including on a VA examination in December 
1986.

Then, in April 1987, the Veteran filed a claim for VA 
compensation, in which he stated that he had sustained a 
minor injury to the back, which he had been told would always 
have problems, as well as cuts and bruises to the head, in a 
car accident in September or October 1965.  He stated that he 
had been a passenger in the right front seat of a car driven 
by a member of his unit, who sustained a broken arm and a 
broken pelvis.  He said he was ejected from the car and 
received injuries to his head and body such as cuts to the 
head, back injuries, and broken teeth.  He said he was 
hospitalized for 3 days.  He said he was told by the 
physician that he would always have back problems because of 
these injuries.  

On special VA orthopedic examination in December 1988, the 
Veteran had no complaints and there were no clinical 
findings.  The diagnoses included no evidence of residuals of 
a contusion of the chest wall.

In October 1989, the Veteran testified at a personal hearing 
that he had been in a motor vehicle accident in 1965.  He 
stated that the injuries required stitches to the head and 
resulted in headaches that could still last from two to three 
days.  The Veteran asserted that before separation, he was 
told not to claim service connection as he was planning on 
applying for education benefits.  He noted that in 1979, he 
was in another motor vehicle accident, during which he 
incurred minor injuries to the cervical spine and mouth along 
with mild sciatic tenderness. He believed that the cause of 
his current problems was the 1965 motor vehicle accident 
during active duty, because when treated for his 1979 
injuries, doctors told him that he had prior wounds.

The report of a June 1991 VA orthopedic examination reveals 
that all of the Veteran's joints, including the spine, were 
considered normal with normal range of active and passive 
motion, no swelling and no visible deformity. No diagnosis 
was provided.  Subsequent VA treatment records show treatment 
for numerous disabilities, including chronic pain in the hip 
and back.

In connection with a claim for benefits from the Social 
Security Administration (SSA), the Veteran as evaluated by N. 
Ellis, M.D., in December 1993.  His chief complaint was of a 
backache, which he said first began when he had an automobile 
accident in 1979 and after that he had a second automobile 
accident.  He said the backache had incapacitated him and he 
had not worked since April 1980.   

A VA examiner reviewed the Veteran's claims file in August 
1997.  The examiner recounted the Veteran's military medical 
history, as well as his post-service 1979 motor vehicle 
accident.  The examiner noted that records of private 
treatment following the 1979 motor vehicle accident were 
unavailable.  The VA examiner stated that there were no 
manifestations of the Veteran's current symptoms within one 
year of his separation from active duty.

In December 1997, lay statements were received from the 
Veteran's sister and several friends asserting that the 
Veteran currently had a bad back, shoulder pain and swelling 
and joint pain.  They noted that after service, the Veteran 
was different mentally, he was withdrawn, anti-social and 
depressed, and many people around him thought that he was 
insane.  One of the friends stated that after the Veteran's 
active duty he heard the Veteran complain of pains in the 
back, hip and head.  The friend suggested that the Veteran 
had arthritis due to exposure to cold while on active duty.

In December 2000, lay statements were received from the 
Veteran's mother, brother, and two friends asserting that the 
Veteran currently had a head injury, a back injury, a neck 
injury, a hip injury and a mouth injury, which were all due 
to an auto accident in service.  They stated that the Veteran 
had not had any physical or mental problems prior to service.

VA medical records include an April 2002 VA outpatient 
treatment record which reveals an assessment of 
costochondritis.  An August 2002 VA outpatient treatment 
record shows that a VA nurse practitioner opined that the 
Veteran's right lumbar radiculitis could possibly be related 
to the 1965 motor vehicle accident.  She also wrote:  "It is 
a possibility.  Who knows if it is related to the accident or 
not."  She noted that the Veteran was thrown from a car 
during a head-on collision and ever since, he said he had 
pain including in his chest, low back, and right hip, which 
were the areas that continued to bother him.  In a September 
2002 VA outpatient treatment record the same VA nurse 
practitioner opined that it was as likely as not that the 
right lumbar radiculitis was related to the 1965 motor 
vehicle accident.  Another VA nurse practitioner wrote, in 
September 2002, that the Veteran was in a motor vehicle 
accident in 1965 with chest blunt trauma, and his arthritic 
changes were more than likely related to this previous 
trauma.  

In a letter dated in December 2003, a VA doctor noted that 
the Veteran had numerous medical conditions, including pain 
in his low back, hip, pelvis, and chest wall.  She noted that 
the Veteran's pain and other symptoms reportedly began as a 
result of a motor vehicle accident he suffered in 1965 while 
on active duty.  It was her medical opinion that the 
Veteran's complaints "may be" directly related to the 
Veteran's 1965 motor vehicle accident.  

On a VA examination in January 2007, the examiner stated that 
the claims files had been reviewed.  X-rays disclosed the 
sternum to be normal.  There was a mild anterior wedge 
deformity of T11, and there was degenerative joint disease in 
the lumbosacral spine.  X-rays of the hips showed some loss 
of joint spaces bilaterally.  The pertinent diagnosis were 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, mild degenerative joint disease of both 
hips and no current evidence of a musculoskeletal chest 
condition.

The examiner concluded that it was less likely than not that 
the Veteran's lumbar degenerative disc disease and 
degenerative joint disease were related to active service 
including his complaint of a backache following the October 
1965 motor vehicle accident, explaining that there was very 
little mention even at the time of the acute injury of back 
complaints, and at the time of discharge from the military 
there were no spine complaints or on the subsequent National 
Guard physicals.  

For similar reasons, the examiner concluded that it was less 
likely than not that the Veteran's right hip arthritis was 
related to active service including the complaints of right 
leg pain following the October1965 motor vehicle accident.  

Finally, the examiner concluded that it was less likely than 
not that the current costochondritis was related to active 
service including the motor vehicle accident in October 1965 
including the chest wall contusion associated with that 
accident.  The examiner explained that the Veteran had little 
in the way of complaints 36 hours after the accident, and at 
the time of discharge from the military and on subsequent 
National Guard physicals, there were no complaints referable 
to the chest.  

The examiner commented that there was a reference in the 
claims folder to a motor vehicle accident which sounded more 
severe than the one occurring in November 1979 [sic].  This 
should be considered as a possible source along with the 
aging process of the Veteran's complaints.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran was in a motor vehicle accident in service in 
October 1965, and hospitalized for observation for a day and 
a half.  While when seen initially he reported some leg and 
back pain, in addition to pain from a chest contusion, before 
his hospital discharge, all symptoms had resolved except mild 
soreness in the right pectoral area.  Moreover, service 
treatment records do not show any further pertinent 
complaints, and the separation examination noted that there 
were no sequelae.  After his period of active duty, no 
pertinent complaints were shown until after another motor 
vehicle accident in November 1979.  Furthermore, for several 
years after the 1979 motor vehicle accident, the Veteran 
attributed the onset of his various complaints, including 
back and hip complaints, to the 1979 accident, with no 
reference to the 1965 accident. 

The medical opinions in the Veteran's favor have been 
specifically based on his history of significant symptoms at 
the time of the 1965 accident, which persisted afterwards to 
the present day.  In contrast, the VA examiner in January 
2007, who reviewed the multiple claims files, concluded that 
the Veteran's lumbar spine degenerative joint and disc 
disease, hip degenerative joint disease, and costochondritis 
were not related to that accident.  In weighing this 
evidence, the Board finds that this opinion, which was based 
on an accurate factual history, is the most probative medical 
opinion.  

The nurse practitioners' opinions in September 2002 are based 
on an inaccurate history.  The Board is not obliged to accept 
an opinion based on inaccurate medical history.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  In this regard, the 
Board specifically finds that the Veteran's history that he 
sustained significant lumbar spine, hip, and chest injuries 
in the 1965 accident, with symptoms that persisted since the 
accident, is not credible.  Not only is there a gap of 21 
years between his period of active duty and when he first 
began claiming that his symptoms had begun in service, but 
there is an intervening 7-year period during which he 
attributed the symptoms to a later accident, in 1979.  There 
is no contemporaneous indication of any pertinent symptoms 
between his hospital discharge in 1965 and the 1979 motor 
vehicle accident.  

While a VA doctor who wrote in December 2003 that in his low 
back, hip, pelvis, and chest wall "may be" a result of a 
motor vehicle accident he suffered in 1965 while on active 
duty, the possibility that a condition "may be" linked to 
service is not sufficient to raise a reasonable doubt.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  

Finally, the evidence shows that the Veteran has submitted 
altered records, which has a substantial negative overall 
effect on his credibility.  As noted above, a copy of a July 
1984 private medical record submitted in 2002 by the Veteran 
has a "4" year history altered to "14" years, and a 
"1979" injury altered to "1965," as compared with the 
version submitted in 1984.  Aside from being more consistent 
with the other records compiled at that time, the originally 
submitted document includes a follow-up note dated in August 
1984 which also contains the "4" year history.   

The lay statements submitted on the Veteran's behalf were 
written in 1997 and 2000, many years after the events in 
question, and, in view of the intervening, contemporaneous 
evidence discussed above, are not persuasive.  

Therefore, the evidence establishes that a low back 
disability, diagnosed as degenerative joint disease and 
degenerative disc disease of the lumbar spine, a right hip 
disability, diagnosed as degenerative joint disease, and a 
chest disorder, diagnosed as costochondritis, are not related 
to any events in service, including a motor vehicle accident 
in October 1965, and that the Veteran does not have any low 
back, hip, or chest wall residuals of that accident.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.

Entitlement to service connection for residuals of a right 
hip injury is denied.

Entitlement to service connection for residuals of a chest 
injury is denied.


REMAND

Vertigo

The Veteran contends that he suffers from chronic vertigo, 
which is due to the motor vehicle accident in October 1965, 
and/or acoustic trauma while he was on active duty for 
training in June 1977.  

This case was previously remanded in part to provide an 
examination as to whether the Veteran had vertigo which was 
related to service.  Two examinations were obtained, which, 
unfortunately, resulted in diametrically opposed conclusions, 
as to both diagnosis and nexus to service.  The first 
examiner concluded that the Veteran did not have benign 
paroxysmal positional vertigo (BPPV), but rather a central 
vertigo, and that the vertigo was at least as likely as not 
related to a head injury in 1966.  However, the examiner also 
stated that further work-up was indicated.  The later 
examiner concluded that the correct diagnosis was BPPV, not 
central vertigo, and that it was not likely related to 
service.  The first examiner appeared to base the conclusion 
on the Veteran's reported history of symptoms since service, 
while the second appeared to base the conclusion on the fact 
that no complaints were shown in the medical records until 
well after service.  However, it is not possible to reconcile 
the opinions on that basis alone, as the Board is not 
competent to evaluate the studies or other medical evidence 
which led to the differing conclusions.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

Moreover, the November 2005 remand directed that the 
examination determine whether the motor vehicle accident in 
October 1965, OR the notation of dizziness in a service 
treatment record recorded while the Veteran was on a two-week 
period of ACDUTRA represented the onset of his later 
diagnosed chronic vertigo.  Neither examination addressed the 
episode of dizziness during ACDUTRA.  Remand instructions of 
the Board are neither optional nor discretionary, and full 
compliance is required.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

As a result, the Veteran must be afforded another 
examination, which resolves these inconsistencies, and 
addresses the symptoms shown while he was on ACDUTRA in June 
1977.  In addition, a copy of the report of the ENG conducted 
in or about January 2007, and discussed extensively by the 
first examiner, must be obtained.  

PTSD 

On a VA mental health treatment record dated in September 
2002, the Veteran reported survival guilt and nightmares 
based on a "traumatic accident" which occurred 25 years 
earlier.  The diagnosis was major depression with paranoid 
features, in partial remission, and PTSD.  Based on this, the 
RO granted service connection for PTSD, and assigned a 10 
percent rating.  

However, the Veteran has had a number of psychiatric 
diagnoses over the years, including the years encompassed by 
the appeal period, including, besides PTSD, a personality 
disorder, depression, dysthymic disorder, organic brain 
syndrome, and a psychosis.  To further complicate the 
picture, in 1984, he was diagnosed with "posttraumatic 
stress syndrome" due to a post-service motor vehicle 
accident in November 1979.  Specifically, in July 1984, the 
Veteran was treated in the Lee Medical Practice for treatment 
of injuries sustained in a motor vehicle accident 4 years 
earlier, in 1979, in which two friends of his had been had 
been killed.  The impression included post-traumatic injury 
depression.  (In February 2002, the Veteran submitted another 
copy of this report, identical in all respects except that 
the "4" year history was changed to "14" years, and the 
"1979" was changed to "1965.")  The following month, it 
was noted that the Veteran was talking about the car accident 
4 years earlier, and weird dreams; the pertinent assessment 
was posttraumatic stress syndrome - depression.  

Moreover, none of the diagnoses of PTSD based on the 
Veteran's accident in 1965, while he was on active duty, have 
been based on an accurate factual history.  Specifically, in 
a January 2004 psychiatry service note, the examiner reported 
PTSD with paranoid and depressed features, and noted that the 
Veteran had intrusive memories of "the war."  In November 
2004, he stated that he had been ordered by his commanding 
officer to go from the Army base to an Air Force base, and so 
he asked his best friend, who was in a different company, to 
go along.  He has not identified the purpose of this errand, 
but the Board observes that it was undertaken in a privately 
owned conveyance, according to the hospital report, rather 
than a military vehicle, which would generally be more likely 
if the errand was official, particularly as the hospital 
report indicated that the conditions were snowy.  Other 
outpatient treatment records dated in 2004 and 2005 continued 
to show a diagnosis of PTSD, based on the reported death of 
his best friend in a motor vehicle accident in service, and 
his own feelings of guilt stemming from that accident, in 
which he had also been injured.  

A May 2005 examination was performed by one of the examiners 
from the board of two.  At this time, the Veteran described 
the in-service car accident.  He said he had been asked by 
his sergeant to run an errand, and he asked a friend to go 
with him.  The friend sat in the center between the driver 
and the Veteran.  The car went into a skid and had an 
accident.  The Veteran said that he was thrown from the car 
and was unconscious for approximately 8 to 10 hours.  He said 
he had a period of amnesia.  After leaving the hospital, he 
said he found out that his friend had been killed in the 
accident.  He reported guilt and nightmares regarding his 
friend.  The diagnoses were PTSD, chronic, and major 
depressive disorder.  The global assessment of functioning 
(GAF) was 58.  The examiner noted that the Veteran was 
reporting symptoms consistent with PTSD related to the car 
accident in which his friend was killed. 

A VA PTSD examination was conducted in January 2007.  At that 
time, it was noted that the stressful event for a PTSD 
diagnosis was a motor vehicle accident in which his best 
friend had been killed in October 1965.  The Veteran reported 
that he had received a head injury with loss of consciousness 
in the accident in October 1965.  The diagnosis was PTSD 
based on a severe car accident in October 1965 that killed 
his best friend and severely wounded him.  The global 
assessment of functioning (GAF) was 45, and it was related 
that he had "moderate to severe" impairment.  

As can be seen, the examiners who have diagnosed PTSD during 
the appeal period have specifically based the diagnosis on 
the stressor of a motor vehicle accident in which a close 
friend of the Veteran's was killed, and this reported 
incident has been the focus of the symptoms as well.  
However, the only evidence that this stressor occurred is the 
Veteran's own unsubstantiated statements made many years 
later.  Significantly, the service records contain no mention 
of any fatalities having occurred.  In his initial detailed 
statement ascribing serious injuries to the 1965 injury, 
dated in April 1987, the Veteran did not report a fatality, 
or that there had been a third person in the car.  

Moreover, his descriptions of the accident over time have not 
been consistent, nor are the recent histories compatible with 
the service treatment records.  For example, he states that 
he lost consciousness for several hours, while the service 
treatment records do not show any loss of consciousness.  He 
was able to describe his symptoms before he was admitted to 
the hospital, and later in the day, was up and about.  He was 
discharged the following day, to duty, approximately 36 hours 
after the accident.  While most recently he states that the 
accident occurred due to loss of control in a skid, 
elsewhere, he claimed it was a head-on collision.  In January 
2004, he referred to having been in "the war."  In addition 
to his numerous inconsistencies over the years, his overall 
credibility is also called into question by his having 
submitted altered records in 2002, as discussed above.  

Thus, the Board concludes that an examination must be 
conducted which assesses the level of severity based on the 
actual 1965 motor vehicle accident, in which he sustained 
minor injuries, there is no indication that another person 
was killed, and he was released back to duty about 36 hours 
after the accident.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA treatment 
records from the appropriate VA facility 
and associate them with the claims folder:
*  the report of an ENG conducted in or 
about January 2007;
*  all records of VA treatment or 
evaluation for PTSD from February 2007 to 
the present.

2.  Then, schedule the veteran for a 
neurological or other appropriate VA 
examination by a physician (M.D. or D.O.) 
who has not previously examined the 
Veteran, to determine whether he has a 
chronic vertigo disability, and, if so, 
whether the vertigo (a) is due to a motor 
vehicle accident in October 1965, OR (b) 
had its onset during a period of ACDUTRA 
from June 18 to July 2, 1977, when 
dizziness was noted on one occasion.  The 
entire 11 volumes of the claims folder and 
a copy of this REMAND must be made 
available the examiner.  Because of 
inconsistencies in prior histories 
obtained from the Veteran, all pertinent 
information in the claims folders must be 
reviewed, to particularly include the 
service treatment records (which are filed 
in Volume 5).  The complete medical 
rationale for all opinions expressed must 
be provided.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (A medical 
opinion that contains only data and 
conclusions is not entitled to any 
weight).

In would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his PTSD, due to a motor 
vehicle accident which occurred in 
service.  The claims files must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported, 
with an emphasis on the degree of 
resulting occupational and social 
impairment due to PTSD.  See General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130).  The examiner must 
ensure that the PTSD symptoms are due to 
the stressor as documented in the service 
records, which do not show any fatalities, 
and show that the Veteran was released to 
duty 36 hours after the accident.  The 
report must reflect that these records 
(which are contained in Volume 5 of the 
claims file).  This is necessary due to 
documented credibility problems, as well 
as a diagnosis of posttraumatic stress 
syndrome in July 1984 which resulted from 
a post-service motor vehicle accident in 
October 1979.  If necessary, psychological 
testing should be undertaken; if the 
results are invalid this should be 
reported.  A GAF score should be assigned 
for the PTSD symptoms, which are due to 
the in-service accident, or which cannot 
be dissociated from such symptoms, and 
explained.  The complete rationale for all 
opinions expressed should be provided.  

4  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal.  If any claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


